Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). This application is in condition for allowance except for the following formal matters: 
Claim 1:
Line 3: rewrite “the rope” as –a rope--;
Line 4: rewrite “the flat tire” as –a flat tire--;
Line 8: rewrite “a bearing the components of rope” as –a bearing for the components of the rope—;
Line 10: rewrite “which covers the front side” as –which covers a front side—;
Line 11: rewrite “and is formed a bearing to the space in the middle of the worm gear” as –and forms a bearing to the space in the middle of a worm gear--;
Line 13: rewrite “a worm gear” as –the worm gear--, and rewrite “and threaded drum” as –and a threaded drum--;
Line 15: rewrite “rotate by transmitting” as –to rotate by transmitting--;
Line 16: rewrite “a threaded drum” as –the threaded drum--;
Line 20: rewrite “the worm gear by the gears” as –the worm gear by gears--;
Line 24: rewrite “to the said internal” as –to the internal--;
Line 25: rewrite “internal bearing remain” as –internal bearing to remain--;
Line 26: rewrite “and worm gear” as –and the worm gear--;
Line 27: rewrite “bearing slide downwards” as –bearing to slide downwards--;

Line 34: rewrite “a tension spring” as –the tension spring--.
Claim 2:
Line 4: rewrite “enables these be mounted to” as –enables these to be mounted to--.
Claim 3: 
Line 2: rewrite “forms a bearing the pressure spring from bottom” as –forms a bearing on the pressure spring from the bottom--; and,
Line 3: rewrite “the pressure spring get out” as –the pressure spring from getting out--.
Claim 4: 
Line 3: rewrite “winding assembly be mounted” as –winding assembly to be mounted--.
Claim 6:  
Line 2: rewrite “the spiral pipe connect” as –the spiral pipe to connect--.
The above changes are directed to matters of form such as issues of antecedent basis and readability according to MPEP claiming nomenclature not affecting the scope of the invention. 
Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY W ADAMS/Primary Examiner, Art Unit 3652